DETAILED ACTION

Status of the Application
	Claims 1-8 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of August 6, 2020 and does not claim for the benefit of a prior-filed application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 1-5 contain the following limitations or information dependent on a conditional “when” being true…
“a third operation (S120) of, when the similarity is greater than or equal to a reference value as a result of the determining, generating a blockchain ledger related to a corresponding work…wherein, in the third operation (S120), a blockchain stores a digital signature for verifying authenticity of data and transaction information and includes a block header, the transaction information, and design information, the block header includes a version, a previous block hash, a merkle hash, a time, a bit, and a nonce, when the block header is formed, a process of determining a first block hash value, and when a next transaction is made, adding a second block hash value is repeated to form the blockchain, and design information includes an identification code of a designer and shape data and similarity data of a fashion design” (claim 1)
“a fifth operation (S140) of, when a profit on the clothes fashion design is generated, by a royalty management server, distributing the profit according to the similarity through a blockchain value” (claim 1)
“wherein the transaction information of the block chain includes blockchains generated when generation transaction performance is registered when an initial design creator creates and registers a new design, when a next design creator downloads the design online, and when an identification recognition code for the design creator is automatically registered and a plurality of copyright users refer to an original design” (claim 3)
“wherein, in the fifth operation (S140), the profit on the clothes fashion design is distributed according to similarity of a design through a blockchain value by a royalty management unit (48) of the management server, and the royalty management unit (48) includes an input module (M1) which receives copyright data from the transaction information attached to the blockchain, a calculation module (M2) which calculates a royalty from the received copyright data, a guide module (M3) which guides the calculated royalty to a copyright user, and a remittance module (M4) which interworks with a server of a financial institution to remit a royalty deposited by the copyright user to a copyright holder” (claim 4)
“wherein the calculation module (M2) calculates a total royalty based on the number of times of transactions stored in the input transaction information of the blockchain and a basic royalty” (claim 5)

These claims are directed to methods, yet the claim language does not require the recited conditions to be true/met (e.g., it is not explicit or required that determined similarity in the second operation is greater than or equal to the reference value, it is not explicit or required that a profit on the clothes fashion design is generated, etc.,). As such, the contingent limitations in these claims are not given patentable weight. Per MPEP 2111.04 II “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Applicant must appropriately amend the claims in order for these limitations to be given patentable weight.
	Restated, because claim 1 does not require the determined similarity in the second operation to be greater than or equal to the reference value, the claimed method does not require performing the third operation (i.e., does not require “generating a blockchain ledger related to a corresponding work”). Because of this, all of the language in claim 1 describing the blockchain generated in the third operating (the last 10 lines of the claim as filed) are inconsequential to the claim scope. Similarly, the description of the transaction information (which would be in the generated blockchain ledger related to a corresponding work) in claim 3 is also inconsequential (again, because one need not perform the third operation to implement the claimed method). Claim 3 appears to recite other actions which are also dependent on conditional “when” statements and therefore these steps are given no weight (e.g., “when a next design creator downloads…”, etc.,). Furthermore, because claim 1 does not require the a profit on the clothes fashion design to be generated, the claimed method does not require performing the fifth operation (i.e., does not require “distributing the profit according to the similarity”). Relatedly, the description of the fifth operation in claims 4 and 5 are inconsequential to the claim scope (again, because one need not perform the fifth operation to implement the claimed method).

The Examiner recommends amending the claims to require these conditions to be true. For Example, Applicant could amend claim 1 in the following way for weight to be given to all of the limitations previously recited in claim 1.

1. 	A method of processing a copyright and profit distribution of a clothes fashion design using a blockchain, the method comprising;
registering 
determining corresponding to the clothes fashion design and a previously registered work;
determining, by the management server, that the similarity is greater than or equal to a reference value;
, by the management server and at least in part in response to the determination that the similarity is greater than or equal to a reference value, a blockchain ledger related to a corresponding work, the generated blockchain ledger comprising a digital signature for verifying authenticity of data and transaction information, a generated block header, the transaction information, and design information including an identification code of a designer and shape data and similarity data of a fashion design, 
wherein the generated block header includes a version, a previous block hash, a merkle hash, a time, a bit, and a nonce,
wherein the process of generating the block header includes determining a first block hash value;

determining that 
distributing, by a royalty management server and at least in part in response to the determination that a profit on the clothes fashion design is generated, 



in response to a next transaction [[is]] being made, adding a second block hash value 


registering, by the terminal, a second clothes fashion design in the management site; 
determining, by the management server, second similarity between second design data corresponding to the second clothes fashion design and a previously registered work;
determining, by the management server, that the second similarity is less than the reference value;
generating, by the management server and at least in part in response to the determination that the second similarity is less than the reference value, a blockchain ledger related to a new creative work.

Similar changes would need to be made to the language in claims 3-5.  
 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-5 is/are drawn to methods (i.e., a process). As such, claims 1-5 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 recites/describes the following steps; 
a first operation of registering a clothes fashion design 
a second operation of determining similarity between corresponding design data and a previously registered work;
a fourth operation of, when the similarity is less than the reference value as a result of the determining, generating a ledger related to a new creative work

These steps, under its broadest reasonable interpretation, describe or set-forth registering a fashion design, determining a similarity between the design of and a previous fashion design, and generating a new ledger entry when the similarity is below a threshold, which amounts to a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“by a terminal…by a management server” (claim 1)
“using a blockchain… generating a blockchain ledger” (claim 1)

Examiner notes that the following limitations are given no patentable weight. See the “Claim Interpretation” section above for an explanation of why these limitations merit no weight. 

“a third operation (S120) of, when the similarity is greater than or equal to a reference value as a result of the determining, generating a blockchain ledger related to a corresponding work…and a fifth operation (S140) of, when a profit on the clothes fashion design is generated, by a royalty management server, distributing the profit according to the similarity through a blockchain value, wherein, in the third operation (S120), a blockchain stores a digital signature for verifying authenticity of data and transaction information and includes a block header, the transaction information, and design information, the block header includes a version, a previous block hash, a merkle hash, a time, a bit, and a nonce, when the block header is formed, a process of determining a first block hash value, and when a next transaction is made, adding a second block hash value is repeated to form the blockchain, and design information includes an identification code of a designer and shape data and similarity data of a fashion design”


The requirement to execute the claimed steps/functions “by a terminal…by a management server” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “using a blockchain… generating a blockchain ledger” (claim 1) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where ledgers are computerized and specifically to “blockchain” ledgers (a particular ledger environment) . This reasoning was demonstrated in Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the concept patentable. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-5 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-5 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “by a terminal…by a management server” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “using a blockchain… generating a blockchain ledger” (claim 1) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use,.
Dependent claims 2-5 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-5 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	In accordance with section 2161.01 I. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id.” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.) (MPEP; 2161.01 I.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.01 I.). 

	Claim 1 recite computer-implemented functional claim language with the claim element “a second operation (S 110) of, by a management server (20), determining similarity between corresponding design data and a previously registered work”. Claim 6 recites a similar function (“management server…determine similarity of the clothes design”). The function of determining “similarity” between clothes fashion designs and/or design data is a specialized computer function, and the claims are directed to specialized genus functions. In other words, the claim scope covers any and all ways of determining similarity between the designs and/or design data. However, the disclosure only provides adequate algorithm or step-by-step instructions for only a small number of ways of performing this function (e.g., approximate contour algorithm and  dot points or trained neural network as discussed in paragraphs [0037]-[0076] ). In other words, the disclosure adequately demonstrates possession only for a small number of actual solutions (species). The disclosure therefore fails to adequately demonstrate that the Applicant possessed any and all ways of determining “similarity” between clothes fashion designs and/or design data. The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (e.g., other ways of determining “similarity” between clothes fashion designs and/or design data).
Each of the dependent claims 2-5, 7, and 8 ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.
Examiner notes this is not an enablement rejection. The rejection relates to the breadth of scope encompassed by the claim language, and the disclosure’s failure to adequately demonstrate Applicant was in possession of this full claim scope. 
Examiner recommends amending the independent claims to narrow the similarity determination to those methods disclosed by Applicant’s specification.
 


	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 6 recites “the system comprising; a terminal (10a) which is mounted with a related application to search for and register a clothes fashion design on a screen of the terminal (1 0a); a management server (20) which processes clothes design data transmitted from the terminal 10a through a network to determine similarity of the clothes design data and generate a blockchain; and 19 KOD-0028-SEa royalty management server which interworks with the management server (20) to process a copyright and profit distribution of the traded clothes fashion design, wherein the management server (20) includes an input unit (41) which receives the clothes design data from the terminal (10a), a comparison unit (42) which determines the similarity between the clothes design data and a previously registered work, a blockchain generation unit (49) which generates a blockchain ledger related to a compared work, a calculation unit (45) which generates a block chain ledger related a corresponding work when the similarity is greater than or equal to a reference value as a result of the determining and generates a blockchain ledger related to a new related to a new creative work when the similarity is less than the reference value, and a royalty management unit (48) which distributes and manages a royalty according to the generated blockchain, the blockchain stores a digital signature for verifying authenticity of data and transaction information and includes a block header, the transaction information, and design information, the block header includes a version, a previous block hash, a merkle hash, a time, a bit, and a nonce, when the block header is formed, a process of determining a first block hash value, and when a next transaction is made, adding a second block hash value is repeated to form the blockchain, and 
design information includes an identification code of a designer and shape data and similarity data of a fashion design” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The recitations of “which” combined with the intended use format of the functions (e.g., “to determine”) appear to suggest steps of using the apparatus and/or an intended use of the apparatus as opposed to defining the structure of the claimed system. For example, it is unclear whether the claimed terminal is actually required to be configured to search for and register a clothes fashion design, or whether it may merely be used to do so (e.g., after configuring it to do so). Relatedly, even if the management server were explicitly required to be configured to  “process clothes design data transmitted from the terminal 10a through a network”, due to the intended use format of “to determine”, it is unclear whether the management server would actually be configured to determine similarity, or whether it would merely be required to process the data in some other way so that some other entity may determine similarity. See MPEP 2173.05(p) section II and MPEP 2114 section II. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
	Dependent claim 7 and 8 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 112, second paragraph, because the additional recited limitations fail to rectify the need to particularly point out and distinctly claim the subject matter which applicant regards as the invention as indicated above.

	Furthermore, the phrase “related to a new related to a new creative work” appears to have a typo.
	Furthermore, the phrase” the traded clothes fashion design” lacks sufficient antecedent basis.

For the purpose of examination, the Examiner will interpret claim 6 as the following:

6.	A system for processing a copyright and profit distribution of a clothes fashion design using a blockchain, the system comprising;
	a terminal and is configured, via the related application, to search for and register a clothes fashion design 
	a management server configured to processes clothes design data transmitted from the terminal, to determine similarity of the clothes design data, and to generate a blockchaincomprising: 
	an input unit configured to receive the clothes design data received from the terminal 
	a comparison unit configured to determine the similarity between the clothes design data and a previously registered work, 
	a blockchain generation unit configured to generate a blockchain ledger related to a compared work, 
	a calculation unit configured to, with the blockchain generation unit, generate a blockchain ledger related a corresponding work when the determined similarity is greater than or equal to a reference value to generate[[s]] a blockchain ledger related to a new related to a new creative work when the similarity is less than the reference value
	wherein the generated blockchain ledger comprises , generated block header, the transaction information, and design information, 
	wherein the generated the block header includes a version, a previous block hash, a merkle hash, a time, a bit, and a nonce, 
	wherein the design information includes an identification code of a designer and shape data and similarity data of a fashion design[[.]]; 
	wherein when a block header is formed, the calculation unit is configured to determine a first block hash value, and when a next transaction is made, the calculation unit is configured to add a second block hash value to form the blockchain, and 
a royalty management unit configured to distribute and manage a royalty according to the generated blockchain ledger; and
a royalty management server configured to process a copyright and profit distribution of the clothes fashion design.

	With regard to claims 7 and 8, these claims recite language formatted similar to that found in claim 6 (e.g., use of “which” and intended use format). This language is indefinite for  reasons analogous to those discussed above with respect to claim 6.  Furthermore, the phrases “the number of times” and “the input transaction information” in claim 8 lacks sufficient antecedent basis.

For the purpose of examination, the Examiner will interpret claims 7 and 8 as the following:

7. The system of claim 6, wherein the royalty management unit further : 
	an input module configured to receive copyright data from the transaction information attached to the blockchain, 
	a calculation module configured to calculate a royalty from the received copyright data, 
	a guide moduleconfigured to guide the calculated royalty to a copyright user, and 
	a remittance module configured to, with a server of a financial institution, [[to]] remit a royalty deposited by the copyright user to a copyright holder.

8. The system of claim 7, wherein the calculation moduleis further configured to calculate a total royalty based on [[the]] a number of times of transactions stored in the 




Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claims 1 and 3-5 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Rodriguez  (U.S. Patent No. 11,232,503, January 25, 2022 - hereinafter "Rodriguez”)

With respect to claim 1, Rodriguez teaches a method of processing a copyright and profit distribution of a clothes fashion design using a blockchain, the method comprising;
a first operation (S 100) of, by a terminal 10a, registering a clothes fashion design in a management site; (Fig 3, Fig 4 tag 403, 1:46-60 “user of a network site…user may create an outfit…fashion items”, 9:60-67 & 10:1-14 “user…configure a product or item item…may identify a product configuration as it is received from the client device…various combinations of…colors”)
a second operation (S 110) of, by a management server (20), determining similarity between corresponding design data and a previously registered work; (Fig 4 tag 406 & 10:14-58 “computing environment may determine whether the product configuration is unique…scire may be generated for the product configuration to determine whether it is unique…score exceeds a predetermined threshold…95% unique”)
a fourth operation (S130) of, when the similarity is less than the reference value as a result of the determining, generating a blockchain ledger related to a new creative work; (Fig 4 tag 409 & 10:45-67 & 11:1-12 “if the computing environment determines that the product configuration is unique…may dynamically generate a blockchain data object…translation of contract terms……may include…originator identifier…configuration identifier…configuration data”)

As discussed in the “Claim Interpretation” section, no weight is given to the following elements:

“a third operation (S120) of, when the similarity is greater than or equal to a reference value as a result of the determining, generating a blockchain ledger related to a corresponding work…and a fifth operation (S140) of, when a profit on the clothes fashion design is generated, by a royalty management server, distributing the profit according to the similarity through a blockchain value, wherein, in the third operation (S120), a blockchain stores a digital signature for verifying authenticity of data and transaction information and includes a block header, the transaction information, and design information, the block header includes a version, a previous block hash, a merkle hash, a time, a bit, and a nonce, when the block header is formed, a process of determining a first block hash value, and when a next transaction is made, adding a second block hash value is repeated to form the blockchain, and design information includes an identification code of a designer and shape data and similarity data of a fashion design”



With respect to claim 3, Rodriguez teaches the method of claim 1. Rodriguez does not appear to disclose,
wherein the transaction information of the block chain includes blockchains generated when generation transaction performance is registered when an initial design creator creates and registers a new design, when a next design creator downloads the design online, and when an identification recognition code for the design creator is automatically registered and a plurality of copyright users refer to an original design

However, as discussed in the “Claim Interpretation” section, no weight is given to these elements and they cannot result in a patentable distinction over the prior art. 


With respect to claim 4, Rodriguez teaches the method of claim 1. 
	wherein, in the fifth operation (S140), the profit on the clothes fashion design is distributed according to similarity of a design through a blockchain value by a royalty management unit (48) of the management server, and the royalty management unit (48) includes an input module (M1) which receives copyright data from the transaction information attached to the blockchain, a calculation module (M2) which calculates a royalty from the received copyright data, a guide module (M3) which guides the calculated royalty to a copyright user, and a remittance module (M4) which interworks with a server of a financial institution to remit a royalty deposited by the copyright user to a copyright holder (5:43-67 & 8:25-38 & 10:20-34 tracking subsequent purchases of the design using the blockchain and paying the design originator (e.g., via cryptocurrency))

Examiner notes that, as discussed in the “Claim Interpretation” section, no weight is given to these elements and they cannot result in a patentable distinction over the prior art.

With respect to claim 5, Rodriguez teaches the method of claim 4;
wherein the calculation module (M2) calculates a total royalty based on the number of times of transactions stored in the input transaction information of the blockchain and a basic royalty (5:43-67 & 8:25-38 & 10:20-34 tracking subsequent purchases of the design using the blockchain and calculates a total royalty based on the number of times of transactions stored in the input transaction information of the blockchain and a basic royalty)

Examiner notes that,  as discussed in the “Claim Interpretation” section, no weight is given to these elements and they cannot result in a patentable distinction over the prior art.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez  (U.S. Patent No. 11,232,503, January 25, 2022 - hereinafter "Rodriguez”) in view of Lee et al. (U.S. PG Pub No. 2019/0311470, October 10, 2019 – hereinafter “Lee”)

With respect to claim 2, Rodriguez  teaches the method of claim 1. Rodrigues does not appear to disclose,
wherein, when similarity of a work is determined in the second operation (S 110), the second operation includes grasping a shape based on feature points of an input work, and outputting an existing design data stored in a database and 18 KOD-0028-SEcomparing the grasped shape with the existing design data through an approximate contour algorithm
However, Lee discloses 
wherein, when similarity of a work is determined in the second operation (S 110), the second operation includes grasping a shape based on feature points of an input work, and outputting an existing design data stored in a database and 18 KOD-0028-SEcomparing the grasped shape with the existing design data through an approximate contour algorithm ([0098]-[00106] contour images based on extracted points compared using algorithm to determine similarity between the garment images/articles)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the similarity determination mechanism of Lee (e.g., grasping a shape based on feature points of an input work, and outputting an existing design data stored in a database and 18 KOD-0028-SEcomparing the grasped shape with the existing design data through an approximate contour algorithm) for the similarity determination mechanism of Rodriguez. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.




Indication of Potentially Allowable Subject Matter

	Independent claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (a) and 35 U.S.C. 112 (b) and to address any objections set forth in this Office action.
Similarly, dependent claims 7 and 8 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 112 (a) and 35 U.S.C. 112 (b)  and/or to address the objections set forth in this Office action; and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims).

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The closest prior art of record is Rodriguez  (U.S. Patent No. 11,232,503, January 25, 2022);  Lee et al. (U.S. PG Pub No. 2019/0311470, October 10, 2019); Hatcher (U.S. PG Pub No. 2021/0271738 September2, 2021); Brenner (U.S. PG Pub No. 2019/0318348 October 17, 2019); Andon (U.S. PG Pub No. 2020/0186338 June 11, 2020); “Which is Plagiarism: Fashion Image Retrieval Based on Regional Representation for Design Protection” (Lang, Yining et al. 2020 IEEE CVF Conference on Computer Vision and Pattern Recognition (CVPR), conference data 6/19/2020, published on 8/5/2020); “Fashion Meets the Blockchain: How Blockchain Can Solve Fashion’s Woes” (Whittle, Ben published February 7, 2019 at coincentral.com/articles); “How the Fashion Industry is Getting Benefits Using Blockchain Technology” (Published on August 26, 2019 in “Statecraft Tech” online) 

Rodriguez discloses receiving a clothing design to register, determining similarity with other previously-registered designs, and creating blockchain blocks based on the similarity and comprising design/designer data and using it to compensate the designer based on sales of the clothing design .
Lee discloses wherein similarity between two garments is determined by grasping a shape based on feature points of an input work, and outputting an existing design data stored in a database and 18KOD-0028-SEcomparing the grasped shape with the existing design data through an approximate contour algorithm. 
Hatcher discloses receiving a work for registration (music work), analyzing the work and comparing it to previous works to calculate a similarity score to determine whether it is original or a derivative work (and if so, how much of a derivative work), and writing this information into a blockchain to track property rights and distribute royalties to various originators. 
Brenner discloses receiving a work for registration (music work), analyzing the work and comparing it to previous works to calculate a similarity score to determine whether it is original or a derivative work (and if so, how much of a derivative work), and writing this information into a blockchain to track property rights and distribute royalties to various originators.
Andon discloses receiving a clothing design to register, determining whether the design includes elements from another person’s design, tracking design rights to the footwear in a blockchain to compensate the owner’s of the design rights. 
“Which is Plagiarism: Fashion Image Retrieval Based on Regional Representation for Design Protection” – teaches receiving a clothing design and determining similarity with other previously-registered designs to determine whether the design is a derivative work and/or whether it violates any copyright
“Fashion Meets the Blockchain: How Blockchain Can Solve Fashion’s Woes” discloses using blockchain to track design copyrights and derivative works and to track sales and distribute royalties. 
“How the Fashion Industry is Getting Benefits Using Blockchain Technology” discloses using blockchain to track design copyrights and derivative works and to track sales and distribute royalties.
 
As per claim 6, while individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Claims 7 and 8 depend from claim 6 and would be allowable by virtue of their dependency. 

	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621